Exhibit 10.27

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: U.S. $12,500.00 Dated: April 8, 2016       Purchase Price:
U.S. $7,500.00  

 

FOR VALUE RECEIVED, Minerco, Inc., a Nevada corporation (the “Maker”), hereby
promises to pay to Beau Saad, an individual, or his successors and assigns (the
“Payee”), at his address of record, or to such other address as Payee shall
provide in writing to the Maker for such purpose, a principal sum of Twelve
Thousand Five Hundred Dollars and Zero Cents (U.S. $12,500.00). The aggregate
principal amount outstanding under this Note will be conclusively evidenced by
the schedule annexed as Exhibit B hereto (the “Loan Schedule”), up to a maximum
principal amount of U.S $12,500.00. The entire principal amount hereunder shall
be due and payable on October 8, 2016 (the “Maturity Date”), or on such earlier
date as such principal amount may earlier become due and payable pursuant to the
terms hereof.

 

1.       Purchase Price. The Payee agrees to pay the Purchase Price as set forth
in Exhibit A hereto.

 

2.       Interest Rate. Interest shall accrue on the unpaid principal amount of
this Convertible Promissory Note (the “Note”) at the rate of eight percent (8%)
per annum from the date of the first making of the loan for such principal
amount until such unpaid principal amount is paid in full or earlier converted
into shares (the “Shares”) of the Maker’s common stock (the “Common Stock”) in
accordance with the terms hereof. Interest hereunder shall be paid on such date
as the principal amount under this Note becomes due and payable or is converted
in accordance with the terms hereof and shall be computed on the basis of a
360-day year for the actual number of days elapsed.

 

3.       Conversion of Principal and Interest. Subject to the terms and
conditions hereof, the Payee, at its sole option, may deliver to the Maker a
notice in the form attached hereto as Exhibit C (a “Conversion Notice”) and an
updated Loan Schedule, at any time and from time to time after the date hereof
and prior to the payment of the principal amount and all accrued interest
thereon (the date of the delivery of a Conversion Notice shall be referred to
herein as a “Conversion Date”), to convert all or any portion of the outstanding
principal amount of this Note plus accrued and unpaid interest thereon, for a
number of Shares equal to the quotient obtained by dividing the dollar amount of
such outstanding principal amount of this Note plus the accrued and unpaid
interest thereon being converted by the Conversion Price (as defined in Section
15). Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note plus all accrued and unpaid interest thereunder in
an amount equal to the applicable conversion, which shall be evidenced by
entries set forth in the Conversion Notice and the Loan Schedule.

 



  

 

 

4.       Certain Conversion Limitations. The Payee may not convert an
outstanding principal amount of this Note or accrued and unpaid interest thereon
to the extent such conversion would result in the Payee, together with any
affiliate thereof, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act (as defined in Section 15) and the rules promulgated
thereunder) in excess of 4.999% of the then issued and outstanding shares of
Common Stock. Since the Payee will not be obligated to report to the Maker the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the beneficial
ownership in excess of 4.999% of the then outstanding shares of Common Stock
(inclusive of any other shares which may be beneficially owned by the Payee or
an affiliate thereof), the Payee shall have the authority and obligation to
determine whether and the extent to which the restriction contained in this
Section will limit any particular conversion hereunder. The Payee may waive the
provisions of this Section upon not less than 75 days prior notice to the Maker.

 

5.       Deliveries. Not later than five (5) Trading Days (as defined in Section
15) after any Conversion Date, the Maker will deliver to the Payee (i) a
certificate or certificates representing the number of Shares being acquired
upon the conversion of the principal amount of this Note and any interest
accrued thereunder being converted pursuant to the Conversion Notice (subject to
the limitations set forth in Section 3 hereof), and (ii) an endorsement by the
Maker of the Loan Schedule acknowledging the remaining outstanding principal
amount of this Note plus all accrued and unpaid interest thereon not converted
(an “Endorsement”). The Maker’s delivery to the Payee of stocks certificates in
accordance clause (i) above shall be Maker’s conclusive endorsement of the
remaining outstanding principal amount of this Note plus all accrued and unpaid
interest thereon not converted as set forth in the Loan Schedule.

 

6.       Prepayment Right. Notwithstanding anything to the contrary contained in
this Note, at any time during the period beginning on the Issue Date and ending
on the date which is six (6) months following the Issue Date, the Borrower shall
have the right, exercisable on not less than three (3) Trading Days prior
written notice to the Holder of the Note to prepay the outstanding Note
(principal and accrued interest), in full, in accordance with this Section 5.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of the Holder as
specified by the Holder in writing to the Borrower at least one (1) business day
prior to the Optional Prepayment Date. If the Borrower exercises its right to
prepay the Note, the Borrower shall make payment to the Holder of an amount in
cash (the “Optional Prepayment Amount”) equal to one hundred fifty percent
(150%), multiplied by the sum of: (w) the then outstanding principal amount of
this Note plus (x) accrued and unpaid interest on the unpaid principal amount of
this Note to the Optional Prepayment Date plus (y) Default Interest, if any, on
the amounts referred to in clauses (w) and (x). If the Borrower delivers an
Optional Prepayment Notice and fails to pay the Optional Prepayment Amount due
to the Holder of the Note within two (2) business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note
pursuant to this Section 5.

 



 2 

 

 

7.       No Adjustments. If the Maker, at any time while any portion of the
principal amount due under this Note is outstanding, (a) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (b) subdivide outstanding shares of Common Stock into a
larger number of shares, (c) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (d) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Maker, then the Conversion Price (as defined in Section 15) shall not be
adjusted.

 

8.       No Waiver of Payee’s Rights, etc. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. The Maker hereby waives
presentment of payment, protest, and notices or demands in connection with the
delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.

 

9.       Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.

 

10.    Cumulative Rights and Remedies; Usury. The rights and remedies of the
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

11.    Collection Expenses. If this obligation is placed in the hands of an
attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.

 

12.    Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

13.    Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated
or otherwise destroyed, the Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Payee to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 



 3 

 

 

14.    Due Authorization. This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.

 

15.    Governing Law. This Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada without regard to
the principles of conflicts of law thereof.

 

16.    Definitions. For the purposes hereof, the following terms shall have the
following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in the State of New York or State
of Nevada are authorized or required by law or other government action to close.

 

“Conversion Price” shall be $0.025 per share or 50% of the lowest Per Share
Market Value of the twenty five (25) Trading Days immediately preceding a
Conversion Date, whichever is lower.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Trading Day” means (a) a day on which the shares of Common Stock are traded on
such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not listed on a Subsequent
Market, a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the shares of Common Stock are not listed or quoted as set forth
in (a), (b) and (c) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New Hampshire are authorized or required by law or
other government action to close.

 

[Intentionally Left Blank – Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the Maker has caused this Convertible Promissory Note to be
duly executed and delivered as of the date first set forth above.

 

  MINERCO, INC.           By: /s/ V. Scott Vanis   Name: V. Scott Vanis   Title:
Chief Executive Officer

 

 5 

 

 

EXHIBIT A

 

PARTIAL PAYMENT AND DISBURSEMENT AUTHORIZATION

 

(MEMORANDUM)

 

TO: BEAU SAAD

 

FROM: Minerco, Inc.

 

DATE: April 8, 2016

 

RE: Disbursement of Funds

 

In connection with the funding of an aggregate of $7,500 pursuant to that
certain Convertible Promissory Note in the amount of $7,500 dated as of April 8,
2016 (the “Note”)*, you are hereby directed to disburse such funds as follows:

 

1.$7,500.00 to Stellar Media Group LLC in accordance with the wire transfer
instructions;

 

Bank of America

 

Routing No: 026009593

Acct No.: 898063690410

 

Beneficiary: Stellar Media Group LLC

 

Address: Stellar Media Group LLC

2157 Misty Glen Drive

Apopka, FL 32712

 

  MINERCO, INC.         By: /s/ V. Scott Vanis     V. Scott Vanis,     CEO

 

 Ex-1 

 

 

EXHIBIT B

 

LOAN SCHEDULE

 

Convertible Promissory Note Issued by Minerco, Inc.

 

Dated: ___________________

 

SCHEDULE

OF

CONVERSIONS AND PAYMENTS OF PRINCIPAL

 

Date of Conversion Amount of Conversion

Total Amount Due Subsequent

To Conversion

                                                     

 

 Ex-2 

 

 

EXHIBIT C

 

NOTICE OF CONVERSION

 

Dated: _________________

 

The undersigned hereby elects to convert the principal amount and interest
indicated below of the attached Convertible Promissory Note into shares of
common stock (the “Common Stock”), of Minerco, Inc., according to the conditions
hereof, as of the date written below. No fee will be charged to the holder for
any conversion.

 

Exchange calculations: ______________________________________________

 

Date to Effect Conversion: ___________________________________________

 

Principal Amount and Interest of

Secured Convertible Note to be Converted: ______________________________

 

Number of shares of Common Stock to be Issued: _________________________

 

Applicable Conversion Price:

 

Signature: __________________________________________

 

Name:_____________________________________________

 

Address:____________________________________________

 

 

Ex-3

 

 

